                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:18-CR-37
v.                                                 §
                                                   §
                                                   §
KENDRICK WAYNE WILLIE (5), a/k/a                   §
“K-Will”                                           §


                    ORDER ADOPTING MAGISTRATE JUDGE=S FINDINGS
                    OF FACT AND RECOMMENDATION ON GUILTY PLEA
                             PURSUANT TO RULE 11(c)(1)(C)


       On this day, the Court considered the Findings of Fact and Recommendation of United States

Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty to Count 7 of the Indictment

charging Defendant with a violation of 18 U.S.C. § 924(c)—Use, Carrying, and Possession of a Firearm

During and in Furtherance of a Drug Trafficking Crime.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the

Magistrate Judge recommends that the Court accept the defendant=s guilty plea. The parties waived their

right to file objections to the Findings of Fact and Recommendation. The Court is of the opinion that the

Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United States

Magistrate Judge, filed on January 24, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the Court.

Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence report.




                                                    1
      .




          It is finally ORDERED that, pursuant to Defendant=s plea agreement, the Court finds Defendant,

Kendrick Wayne Willie, GUILTY of Count 7 of the Indictment in the above-numbered cause and enters

a JUDGMENT OF GUILTY against Defendant as to Count 7 of the Indictment, reserving to the District

Judge the option of rejecting the Plea Agreement if, after review of the presentence report, the agreed

sentence is determined not to be the appropriate disposition of the case..

           SIGNED this 28th day of January, 2019.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                                     2
